 

Exhibit 10.2

 

Greenwich Biosciences, Inc.’s Severance Agreement

 

This severance agreement (the “Agreement”) sets forth the terms and conditions
that Greenwich Biosciences, Inc. (the “Company”) and its parent company GW
Pharmaceuticals, plc (“GW Pharma”) is offering to Julian Gangolli (“Executive”)
to aid in his employment transition from the Company.

 

1.           Separation Date. Executive’s employment with the Company will end
on May 10, 2019 (the “Separation Date”).

 

2.           Acknowledgment. Executive acknowledges that if he chooses to sign
and return this Agreement, allows it to become effective by its terms, and
complies with the terms and conditions of this Agreement, including but not
limited to the requirements of the Cooperation Paragraph 5, he will be eligible
for the Severance Benefits as detailed in Paragraph 3 below and the Equity
Acceleration Benefits (pursuant to the terms and conditions of Paragraph 6,
below). Executive understands that he is not entitled to such Severance Benefits
or the Equity Acceleration Benefits unless he signs and returns this Agreement
to the Company on or within twenty-one (21) calendar days from the Separation
Date (as defined in Paragraph 1, above), allows it to become effective by its
terms (as defined in Paragraph 13, below) and complies with its terms and
conditions. In addition, Executive acknowledges and agrees that if Executive
engages in any act that constitutes “Cause” under the Company’s Change In
Control and Severance Benefits Plan before or during the Cooperation Period (as
defined below), Executive shall not be entitled to any of the Severance Benefits
or Equity Acceleration Benefits set forth in this Agreement.

 

3.           Severance Benefits.

 

(a)           Prorated 2019 Bonus. Executive shall receive Executive’s
discretionary annual performance bonus for the 2019 calendar year at Executive’s
annual bonus target percentage applicable for 2019, pro-rated for the period of
time Executive remained employed with the Company in calendar year 2019 prior to
the Separation Date. The prorated bonus that Executive receives pursuant to this
Paragraph 3(a) will be paid to Executive in a lump sum cash payment (subject to
required payroll deductions and withholdings) no later than 10 days following
the Separation Date.

 

 

 

 

(b)          Health Care Continuation Coverage Payments. If Executive timely
elects continued coverage under COBRA, the Company will pay Executive’s COBRA
premiums to continue his coverage (including coverage for his eligible
dependents, if applicable) (“COBRA Premiums”) from the Separation Date through
January 31, 2020 (the “Cooperation Period”); provided, however, that the
Company’s payment of such COBRA Premiums will immediately cease if during the
Cooperation Period Executive becomes eligible for group health insurance
coverage through a new employer or Executive ceases to be eligible for COBRA
continuation coverage for any reason, including plan termination. In the event
Executive becomes covered under another employer's group health plan or
otherwise cease to be eligible for COBRA during the Cooperation Period,
Executive must immediately notify the Company of such event. Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot pay
the COBRA Premiums without potentially incurring financial costs or penalties
under applicable law (including, without limitation, Section 2716 of the Public
Health Service Act), regardless of whether Executive or his dependents elect or
are eligible for COBRA coverage, the Company instead shall pay to Executive, on
the first day of each calendar month during the Cooperation Period, a fully
taxable cash payment in an amount necessary so that Executive receives, on an
after-tax basis, an amount equal to the applicable COBRA premiums for that month
(including the amount of COBRA premiums for Executive’s eligible dependents)
(such amount, the “Special Cash Payment”), for the remainder of the Cooperation
Period. Executive may, but is not obligated to, use such Special Cash Payments
toward the cost of COBRA premiums.

 

(c)           Equity Benefits. The Company and GW Pharma will consider Executive
as continuing to be a “Connected Person” solely for purposes of his outstanding
stock options and stock-based awards under the GW Pharma 2017 Long-Term
Incentive Plan and Long-Term Incentive Plan as amended May 2015, as applicable
(the “LTIP”) from his Separation Date through the end of his Cooperation Period,
and therefore each of his stock options and stock-based awards outstanding
thereunder as of Executive’s Separation Date will continue to remain outstanding
and vest in accordance with their terms during the Cooperation Period. Executive
acknowledges that the stock-based awards he holds under the LTIP that remain
outstanding and unvested of the Separation Date that are eligible for continued
vesting under this Paragraph 3(c) consist solely of awards for American
Depositary Shares representing the following UK ordinary shares in capital of GW
Pharma (the “Outstanding Awards”): (1) performance vesting stock option,
RSU-style stock option and market-priced stock option granted on February 26,
2018 covering 150,156, 33,780, and 74,088 shares, respectively; (2) performance
vesting stock option, RSU-style stock option and market-priced stock options
granted on January 6, 2017 covering 143,832, 32,354 and 87,660 shares,
respectively; (3) the RSU-style stock option granted on February 15, 2016 for
27,420 shares and (4) the RSU-style stock option granted on June 24, 2015
covering 10,608 shares. Vesting of all of Executive’s Outstanding Awards will
cease at the termination of the Cooperation Period, and Executive’s rights with
regard to the Outstanding Awards shall be governed and controlled by the LTIP
under which they were granted and Executive’s applicable grant documents, except
to the extent otherwise provided for herein by this Agreement. Notwithstanding
the terms of the Outstanding Award grant documents and the LTIP, each of
Outstanding Awards that remain outstanding and unvested as of the end of the
Cooperation Period shall be eligible to accelerate vesting at the end of the
Cooperation Period if the Performance Condition and other requirements set forth
in Paragraph 6 below are met.

 

(d)          Change of Control Equity Acceleration Benefits. Pursuant to the
terms and conditions of the Change In Control and Severance Benefits Plan,
during the Cooperation Period, Executive shall remain eligible for the Change in
Control equity acceleration benefit in Section 3(a) of the Change in Control and
Severance Benefit Plan and the terms of the LTIP.

 

 

 

 

4.           Supersedes Offer Letter and Change In Control and Severance Benefit
Plan. Executive acknowledges that this Agreement will supersede and replace in
full the Offer Letter Agreement entered into by and between Executive and the
Company dated May 15, 2015 (the “Prior Agreement”), provided that Executive’s
executed Company Intellectual Property, Confidentiality and Non-Disclosure
Agreement (“Confidential Information Agreement”) shall at all times remain in
full force and effect. Executive further acknowledges and agrees that by
entering into this Agreement, and except for the Change in Control Benefits
pursuant to Section 3(a) of the Change In Control and Severance Benefit Plan,
that he will remain eligible for pursuant to the terms in Paragraph 3(d) of this
Agreement, he will not be eligible for, and will not receive, any benefits
pursuant to the Change In Control and Severance Benefit Plan or any other
severance or termination benefits from the Company or GW Pharma (other than
those benefits set forth in this Agreement).

 

5.           Cooperation.

 

(a)          During the Cooperation Period, Executive agrees to cooperate with
the Company in connection with any and all of the Company’s reasonable requests
for assistance in his area of expertise, including but not limited to the
transition of all duties and responsibilities to his successor, transitioning
outstanding projects, tasks, and relationships to other Company personnel, and
assisting with any other project or task, as reasonably requested by the
Company, that would benefit from his expertise and/or will assist the Company in
hitting the Performance Conditions set forth in Paragraph 6, below (together,
the “Cooperation Obligations”).

 

(b)          Executive shall receive as consulting fees $320 per hour for
performance of any services Executive performs pursuant to the Cooperation
Obligations as specifically requested by the Company, and Executive will submit
detailed invoices of such services to the Company on a monthly basis, and the
Company will provide payment of any owed fees within thirty (30) days after
receipt of such invoices. The Company will not withhold from any such fees any
amount for taxes, social security or other payroll deductions and will report
any fees under this Paragraph 5 on an IRS Form 1099. Executive acknowledges that
Executive will be entirely responsible for payment of any taxes that may be due
with regard to fees paid under this Paragraph 5. For clarity, the Company may
request Executive perform services pursuant to this Paragraph 5 but there is no
guarantee that the Company will request any such services and therefore no
guarantee that Executive will be entitled to any fees under this Paragraph 5.
The Company agrees to reimburse Executive for any and all costs he incurs in
providing his cooperation and/or assistance pursuant to this paragraph.
Executive will submit written documentation supporting his expenses and the
Company will reimburse such expenses within thirty (30) days of the Executive’s
submittal.

 

(c)          Executive’s relationship with the Company during the Cooperation
Period will be that of an independent contractor, and nothing in this Agreement
is intended to, or should be construed to, create a partnership, agency, joint
venture or employment relationship with the Company or GW Pharma after the
Separation Date. Executive acknowledges and agrees that Executive’s relationship
with the Company during the Cooperation Period will not be subject to the Fair
Labor Standards Act, the California Labor Code or other laws or regulations
governing employment relationships and that from and after the Separation Date
Executive shall not be an employee of either the Company or GW Pharma.

 

 

 

 

(d)          Limitations on Authority. During the Cooperation Period, Executive
will have no authority to bind the Company or GW Pharma to any contractual
obligations, whether written, oral or implied, except with the authorization of
the Company’s Chief Executive Officer. Executive agrees not to represent or
purport to represent the Company or GW Pharma in any manner whatsoever to any
third party (including but not limited to customers, potential customers,
investors, business partners or vendors), unless authorized to do so by the
Company’s Chief Executive Officer. Notwithstanding the limitations set forth in
this Paragraph, the Company agrees that it will not take any action designed to
prevent Executive from assisting the Company in meeting the Performance
Conditions set forth in Paragraph 6, below, and the Company further agrees that
it will not engage in any conduct or take any actions designed to prevent it
from meeting the Performance Conditions set forth in Paragraph 6, below.

 

(e)          Confidential Information and Inventions. Executive agrees that,
during the Cooperation Period and thereafter, he will not use or disclose, other
than in furtherance of his Cooperation Obligations, any confidential or
proprietary information or materials of the Company or GW Pharma, including any
confidential or proprietary information that he obtained and/or developed during
his employment with the Company or that he may obtain and/or may develop in the
course of providing his Cooperation Obligations. Any and all work product
Executive creates as a result of his Cooperation Obligations will be the sole
and exclusive property of the Company. Executive hereby assigns to the Company
all right, title, and interest in all inventions, techniques, processes,
materials, and other intellectual property developed in the course of performing
his Cooperation Obligations. Executive further acknowledges and reaffirms his
continuing obligations owed to the Company and GW Pharma pursuant to the
Confidential Information Agreement, which obligations shall remain in full force
and effect in accordance with their terms.

 

(c)          Other Work Activities. Throughout the Cooperation Period, Executive
agrees not to accept work or enter into a contract or accept an obligation
inconsistent or incompatible with Executive’s obligations under this Agreement
or the Confidential Information Agreement. In addition, Executive agrees that,
during the Cooperation Period, Executive will not perform, or agree to perform,
any services (including as a partner, principal, employee, consultant, officer,
director, manager, member, agent, affiliate, representative, advisor, investor,
or otherwise) for any third party that engages, or plans to engage, in any
business or activity competitive with that of Company, including those in the
epilepsy or cannabinoid space. In the event that it is unclear to Executive
whether a particular activity would breach this commitment, Executive agrees to
contact the Company’s Chief Executive Officer to seek clarification.

 

 

 

 

6.            Equity Acceleration Benefits. If Executive: (a) complies with the
terms and conditions of this Agreement, including but not limited to the
requirements of the Cooperation Paragraph 5, through and including January 31,
2020; (b) Executive complies with his continuing obligations owed to the Company
and GW Pharma pursuant to the Confidential Information Agreement; (c) on or
within twenty-one (21) calendar days following the end of the Cooperation
Period, Executive signs, dates, and returns to the Company, the Additional
General Release of Claims (the “Additional General Release”) attached hereto as
Exhibit A, and allows the Additional General Release to become effective in
accordance with its terms, and (d) if the Performance Condition (as defined
below) is met as of December 31, 2019, then effective as of January 31, 2020,
the vesting and exercisability of all the then-unvested Outstanding Awards shall
accelerate such that all such awards become immediately vested and exercisable
(the “Equity Acceleration Benefits”). The “Performance Condition” means the
Company has achieved at least 95% the 2019 Epidiolex US net sales target
approved by the Board of Directors of GW Pharma and as certified in writing by
the Chief Executive Officer of the Company and communicated to the Executive.
For the avoidance of doubt, as soon as the above conditions are met (Executive
has complied with the terms and conditions of this Agreement through January 31,
2020, Executive has complied with the terms and conditions of his Confidential
Information Agreement, Executive has signed an effective Additional General
Release, and the Performance Condition as identified and described above has
been met), Executive’s Unvested Equity Awards, as identified in Paragraph 3(c)
above, will be immediately vested and exercisable.

 

7.           No Other Compensation or Benefits. Executive acknowledges that,
except as expressly provided in this Agreement, he has not earned and will not
receive from the Company or GW Pharma any additional compensation (including
base salary, bonus, retention payments, incentive compensation, commissions, or
equity), severance, or benefits prior to, on, or after the Separation Date.

 

8.           Return of Company Property. On the Separation Date, or any earlier
time if requested by the Company, Executive will return to the Company all
Company or GW Pharma documents (and all copies thereof) and other Company or GW
Pharma property in his possession or control, including but not limited to any
materials of any kind that contain or embody any proprietary or confidential
information of the Company, GW Pharma or its affiliates (and all reproductions
thereof in whole or in part). Executive further represents that he will conduct
a diligent search to locate any such documents, property and information in his
possession. In addition, if he has used any personally owned computer, server,
e-mail system, mobile phone, or portable electronic device (e.g., iPhone, iPad,
Android) (collectively, “Personal Systems”) to receive, store, prepare or
transmit any Company, GW Pharma or affiliate confidential or proprietary data,
materials or information, then he will, on the Separation Date, or any earlier
time if requested by the Company, provide the Company with a computer-useable
copy of all such information and then permanently delete and expunge all such
Company, GW Pharma or affiliate confidential or proprietary information from
such Personal Systems without retaining any copy or reproduction in any form.

 

9.           Mutual No Disparagement. Executive agrees not to disparage the
Company, GW Pharma and its affiliates, and the Company’s, GW Pharma’s and its
affiliates’ officers, directors, employees, shareholders, investors and agents,
in any manner likely to be harmful to them or their business, business
reputation or personal reputation; and the Company and GW Pharma agree that
their officers and directors will not disparage Executive in any manner likely
to be harmful to his business, business reputation or personal reputation .
Nothing in this Paragraph or this Agreement will be interpreted or construed to
prevent Executive or anyone else from giving truthful testimony to any law
enforcement officer, court, administrative proceeding or as part of an
investigation by any Government Agency (as defined in Paragraph 12(c)). In
addition, nothing in this Paragraph or this Agreement is intended to prohibit or
restrain Executive or anyone else, in any manner, from making disclosures that
are protected under any law or regulation (federal, state or local).

 

10.         No Admissions. The promises and payments in consideration of this
Agreement shall not be construed to be an admission of any liability or
obligation by either party to the other party, and neither party makes any such
admission.

 

 

 

 

11.         Litigation (threatened or actual) Assistance. During the Cooperation
Period and for a period of one-year thereafter, Executive agrees to cooperate
fully with the Company and its affiliates in connection with its actual or
contemplated defense, prosecution, or investigation of any claims or demands by
or against third parties, or other matters arising from events, acts, or
failures to act that occurred during the period of Executive’s employment by the
Company or its predecessors. Such assistance includes, without limitation,
Executive making himself available to the Company upon reasonable notice,
without a subpoena, to provide complete, truthful and accurate information in
witness interviews, depositions, and trial testimony. If Executive’s work
projects as requested by the Company under this Paragraph require substantial
commitments of time by Executive (i.e,, more than two hours for any request or
project), then the Company will pay Executive for such work at the same amount
set out in the Cooperation Paragraph, above, subject to any applicable legal
restrictions. The Company will also reimburse Executive for all out-of-pocket
expenses incur in connection with any such litigation assistance (excluding
forgone wages, salary, or other compensation) and will make reasonable efforts
to accommodate Executive’s scheduling needs.

 

12.         Release of Claims.

 

(a)          General Release. In exchange for the consideration provided to
Executive under this Agreement to which he would not otherwise be entitled,
Executive hereby generally and completely release the Company and its current
and former directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parents, direct and indirect subsidiaries,
insurers, affiliates, investors and assigns (collectively, the “Released
Parties”) of and from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to or on the date Executive signs this
Agreement (collectively, the “Released Claims”).

 

(b)          Scope of Release. The Released Claims include, but are not limited
to: (i) all claims arising out of or in any way related to Executive’s
employment with or services for the Company or its affiliates, or the
termination of that employment or those services; (ii) except as provided for in
this Agreement, all claims related to Executive’s compensation or benefits from
the Company or its affiliates, including salary, bonuses, incentive
compensation, commissions, paid time off, expense reimbursements, severance
benefits, notice rights, retention benefits, fringe benefits, stock, stock
options, or any other ownership interests in the Company or its affiliates;
(iii) all claims for breach of contract (oral or written), wrongful termination,
and breach of the implied covenant of good faith and fair dealing; (iv) all tort
claims, including claims for fraud, inducement, misrepresentation, defamation,
emotional distress, and discharge in violation of public policy; and (v) all
constitutional, foreign, federal, state, and local statutory and common law
claims, including claims for discrimination, harassment, retaliation, attorneys’
fees, or other claims arising under the federal Civil Rights Act of 1964 (as
amended), the federal Americans with Disabilities Act of 1990 (as amended), the
federal Age Discrimination in Employment Act (the “ADEA”), the federal Family
and Medical Leave Act (as amended), the federal Worker Adjustment and Retraining
Notification Act and all similar state and local laws, the California Labor Code
(as amended), and the California Fair Employment and Housing Act (as amended).

 

 

 

 

(c)          Excluded Claims. Notwithstanding the foregoing, the following are
not included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification that Executive may have pursuant to any written
indemnification agreement with the Company to which Executive is a party, the
charter, bylaws, or operating agreements of the Company, or under applicable
law; (ii) any rights or claims which are not waivable as a matter of law or
public policy; and (iii) any claims for breach of this Agreement. In addition,
nothing in this Agreement prevents Executive from filing a charge or complaint
with the Equal Employment Opportunity Commission, the California Department of
Fair Employment and Housing, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (collectively, the “Government Agencies”).  This Agreement does not
limit Executive’s ability to communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agencies.  While this Agreement does not limit Executive’s
right to receive an award for information provided to the Securities and
Exchange Commission, Executive understands and agrees that, to maximum extent
permitted by law, Executive is otherwise waiving any and all rights he may have
to individual relief based on any claims that he has released and any rights he
has waived by signing this Agreement. Executive represents and warrants that,
other than the Excluded Claims, he is not aware of any claims he has or might
have against any of the Released Parties that are not included in the Released
Claims.

 

13.         Waiver of Unknown Claims. EXECUTIVE UNDERSTANDS THAT THIS AGREEMENT
INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. In giving the releases set
forth in this Agreement, which include claims which may be unknown to Executive
at present, Executive acknowledges that he has read and understand Section 1542
of the California Civil Code which reads as follows: “A general release does not
extend to claims that the creditor or releasing party does not know or suspect
to exist in his or her favor at the time of executing the release and that if
known by him or her, would have materially affected his or her settlement with
the debtor or released party.” Executive hereby expressly waives and
relinquishes all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to his release of
claims herein, including but not limited to the release of unknown and
unsuspected claims.

 

14.         ADEA Waiver. Executive acknowledges that he is knowingly and
voluntarily waiving and releasing any rights he may have under the ADEA (the
“ADEA Waiver”), and that the consideration given for this ADEA Waiver is in
addition to anything of value to which he is already entitled. Executive further
acknowledges that he has been advised, as required by the ADEA, that: (a) the
ADEA Waiver does not apply to any rights or claims that may arise after the date
that he signs this Agreement; (b) he should consult with an attorney prior to
signing this Agreement; (c) he has twenty-one (21) calendar days to consider
this Agreement (although he may choose voluntarily to sign it earlier); (d) he
has seven (7) calendar days following the date he signs this Agreement to revoke
his acceptance (by providing written notice of my revocation to the Company’s
Chief Executive Officer); and (e) this Agreement will not be effective until the
date upon which the revocation period has expired unexercised, which will be the
eighth calendar day after the date that this Agreement is signed by Executive
provided that he does not revoke the Agreement.

 

 

 

 

15.         Dispute Resolution. Executive and the Company both agree that any
and all disputes, claims, or causes of action, in law or equity, including but
not limited to statutory claims, arising from or relating to the enforcement,
breach, performance, or interpretation of this Agreement, Executive’s employment
with the Company, its predecessors or affiliates, or the termination of his
employment with the Company, its predecessors or affiliates, will be resolved
pursuant to the Federal Arbitration Act, 9 U.S.C. §1-16, and to the fullest
extent permitted by law, by final, binding and confidential arbitration
conducted by JAMS, Inc. (“JAMS”) or its successors by a single arbitrator. The
arbitration will be held in San Diego, California, or such other location as
then-agreed by the parties. Both Executive and the Company acknowledge that by
agreeing to this arbitration procedure, they each waive the right to resolve any
such dispute through a trial by jury or judge or administrative proceeding. Any
such arbitration proceeding will be governed by JAMS’ then applicable rules and
procedures for employment disputes, which will be provided to Executive upon
request. In any such proceeding, the arbitrator shall: (a) have the authority to
compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (b) issue a written
arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award. The arbitrator shall have the sole and
exclusive authority to determine whether a dispute, claim, or cause of action is
subject to arbitration under this Agreement and to determine any procedural
questions which grow out of such disputes, claims or causes of action and bear
on their final disposition. Executive and the Company each shall be entitled to
all rights and remedies that either would be entitled to pursue in a court of
law. Nothing in this Agreement is intended to prevent either the Company or
Executive from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration pursuant to applicable law. The
Company shall pay all filing fees in excess of those which would be required if
the dispute were decided in a court of law, and shall pay the arbitrator’s fees
and any other fees or costs unique to arbitration. Any awards or orders in such
arbitrations may be entered and enforced as judgments in the federal and state
courts of any competent jurisdiction.

 

16.         Tax Provisions. All payments and benefits under this Agreement will
be subject to applicable required withholding for federal, state, foreign and
local taxes. It is intended that all of the benefits and other payments payable
under this Agreement satisfy, to the greatest extent possible, an exemption from
the application of Section 409A of the Internal Revenue Code of 1986, as amended
and the treasury regulations thereunder and any state law of similar effect
(“Section 409A”), and this Agreement will be construed to the greatest extent
possible as consistent with those provisions, and to the extent no so exempt,
this Agreement (and any definitions hereunder) will be construed in a manner
that complies with Section 409A, and any ambiguities herein shall be interpreted
accordingly. Specifically, the benefits under this Agreement are intended to
satisfy the exemptions from application of Section 409A provided under Treasury
Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9) and each
installment of severance benefits, if any, is a separate “payment” for purposes
of Treasury Regulations Section 1.409A-2(b)(2)(i). However, if such exemptions
are not available and Executive is, upon Separation from Service (as defined
under Treasury Regulation Section 1.409A-1(h)), a “specified employee” for
purposes of Section 409A, then, solely to the extent necessary to avoid adverse
personal tax consequences under Section 409A, the timing of the severance
benefits payments shall be delayed until the earlier of (i) six (6) months and
one day after Executive’s Separation from Service, or (ii) Executive’s death.
Severance benefits shall not commence until Executive has a Separation from
Service. If severance benefits are not covered by one or more exemptions from
the application of Section 409A and the Release could become effective in the
calendar year following the calendar year in which Executive Separation from
Service occurs, the Release will not be deemed effective, for purposes of
payment of severance benefits, any earlier than the first day of the second
calendar year. Except to the minimum extent that payments must be delayed
because Executive is a “specified employee” or until the effectiveness of the
Release, all severance amounts will be paid as soon as practicable in accordance
with this Agreement and the Company’s normal payroll practices.

 

 

 

 

General. This Agreement, together with the Confidential Information Agreement,
Section 3(a) of the Change in Control and Severance Benefit Plan (as
applicable), the terms of the LTIP (as applicable), and Exhibit A, constitutes
the complete, final and exclusive embodiment of the entire agreement between
Executive and the Company with regard to the subject matter hereof. It is
entered into without reliance on any promise or representation, written or oral,
other than those expressly contained herein, and it supersedes any other
agreements, promises, warranties or representations concerning its subject
matter. This Agreement may not be modified or amended except in a writing signed
by both Executive and a duly authorized officer of the Company. This Agreement
will bind the heirs, personal representatives, successors and assigns of both
Executive and the Company, and inure to the benefit of both Executive and the
Company, their heirs, successors and assigns. If any provision of this Agreement
is determined to be invalid or unenforceable, in whole or in part, this
determination shall not affect any other provision of this Agreement and the
provision in question shall be modified so as to be rendered enforceable in a
manner consistent with the intent of the parties insofar as possible under
applicable law. Moreover, if any provision of this Agreement is held to be
excessively broad as to duration, geographic scope, activity, subject or
otherwise, such provision shall be construed by limiting and reducing it so as
to be enforceable to the maximum extent permitted by applicable law. This
Agreement shall be construed and enforced in accordance with the laws of the
State of California without regard to conflicts of law principles. Any ambiguity
in this Agreement shall not be construed against either party as the drafter.
Any waiver of a breach of this Agreement, or rights hereunder, shall be in
writing and shall not be deemed to be a waiver of any successive breach or
rights hereunder. This Agreement may be executed in counterparts which shall be
deemed to be part of one original, and signatures transmitted by PDF shall be
equivalent to original signatures. In connection with the negotiation and
execution of this Agreement, the Company agrees to reimburse Executive for his
reasonable attorneys’ fees incurred as to such negotiation and execution, up to
a maximum amount of $15,000, provided that Executive submits written
documentation to the Company supporting such expenses within forty-five (45)
days of incurring such expenses. The Company will reimburse any such legal
expenses within thirty (30) days of the Executive’s submittal of written
documentation supporting such expenses, and in any event in 2019.

 

 

 

 

If this Agreement is acceptable to Executive, please sign below on or within
twenty-one (21) calendar days and then promptly return the fully signed original
to the Company. The Company’s offer contained herein will automatically expire
if we do not receive the fully signed Agreement from Executive within this
timeframe.

 

Greenwich Biosciences, Inc.

 

  By: /s/ Scott Giacobello         Name: Scott Giacobello         Title: Chief
Financial Officer

 

Exhibit A – Additional General Release

 

I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS, EVEN THOSE UNKNOWN CLAIMS THAT, IF KNOWN BY ME, WOULD AFFECT MY DECISION
TO ACCEPT THIS AGREEMENT:

 

/s/ Julian Gangolli   April 12, 2019 Julian Gangolli   Date

 

 

 

 

Exhibit A

 

ADDITIONAL GENERAL RELEASE OF CLAIMS

(To Be Signed on or Within 21 Calendar Days of the end of the Cooperation
Period)

 

If I choose to sign and return this Additional General Release of Claims (the
“Additional General Release”), and allow it to become effective by its terms,
and the Performance Condition (as defined in the Severance Agreement) is met,
Greenwich Biosciences, Inc. (the “Company”) will agree to provide me with the
Equity Acceleration Benefit pursuant to the terms and conditions of Paragraph 6
of the Severance Agreement between me and the Company dated April 12, 2019 (the
“Agreement”). I understand that I am not entitled to such Equity Acceleration
Benefit unless I sign and return this Additional General Release to the Company
on or within twenty-one (21) calendar days following the end of the Cooperation
Period (as defined in the Agreement), and allow it to become effective by its
terms.

 

General Release. I hereby generally and completely release the Company and its
current and former directors, officers, employees, shareholders, partners,
agents, attorneys, predecessors, successors, parents, direct and indirect
subsidiaries, insurers, affiliates, investors and assigns (collectively, the
“Released Parties”) of and from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to or on the date I sign this
Additional General Release (collectively, the “Released Claims”).

 

Scope of Release. The Released Claims include, but are not limited to: (a) all
claims arising out of or in any way related to my employment with or services
for the Company or its affiliates, or the termination of that employment or
those services; (b) all claims related to my compensation or benefits from the
Company or its affiliates, including fees, salary, bonuses, incentive
compensation, commissions, paid time off, expense reimbursements, severance
benefits, notice rights, retention benefits, fringe benefits, stock, stock
options, or any other ownership interests in the Company or its affiliates;
(c) all claims for breach of contract (oral or written), wrongful termination,
and breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all constitutional, federal,
state, and local statutory and common law claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990 (as amended), the federal Age
Discrimination in Employment Act of 1967 (as amended) (the “ADEA”), the federal
Family and Medical Leave Act (as amended) (“FMLA”), the federal Worker
Adjustment and Retraining Notification Act and all similar state and local laws,
the California Labor Code (as amended), and the California Fair Employment and
Housing Act (as amended).

 

 

 

 

Excluded Claims. Notwithstanding the foregoing, the following are not included
in the Released Claims (the “Excluded Claims”): (a) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company to which I am a party, the charter, bylaws, or operating
agreements of the Company, or under applicable law; (b) any rights or claims
which are not waivable as a matter of law; and (c) any claims for breach of the
Agreement. In addition, nothing in this Additional General Release prevents me
from filing a charge or complaint with the Equal Employment Opportunity
Commission, the California Department of Fair Employment and Housing, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (collectively, the “Government
Agencies”).  This Additional General Release does not limit my ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agencies. 
While this Additional General Release does not limit my right to receive an
award for information provided to the Securities and Exchange Commission, I
understand and agree that, to maximum extent permitted by law, I am otherwise
waiving any and all rights I may have to individual relief based on any claims
that I have released and any rights I have waived by signing this Additional
General Release. I represent and warrant that, other than the Excluded Claims, I
am not aware of any claims I have or might have against any of the Released
Parties that are not included in the Released Claims.

 

ADEA Waiver. I acknowledge that I am knowingly and voluntarily waiving and
releasing any rights I may have under the ADEA (the “ADEA Waiver”), and that the
consideration given for this ADEA Waiver is in addition to anything of value to
which I am already entitled. I further acknowledge that I have been advised, as
required by the ADEA, that: (a) my ADEA Waiver does not apply to any rights or
claims that may arise after the date that I sign this Additional General
Release; (b) I should consult with an attorney prior to signing this Additional
General Release; (c) I have twenty-one (21) calendar days to consider this
Additional General Release (although I may choose voluntarily to sign it
earlier); (d) I have seven (7) calendar days following the date I sign this
Additional General Release to revoke my acceptance (by providing written notice
of my revocation to the Company’s Chief Executive Officer); and (e) this
Additional General Release will not be effective until the date upon which the
revocation period has expired unexercised, which will be the eighth calendar day
after the date that this Additional General Release is signed by me provided
that I do not revoke it.

 

Waiver of Unknown Claims. I UNDERSTAND THAT THIS ADDITIONAL GENERAL RELEASE
INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. In giving the releases set
forth in this Additional General Release, which include claims which may be
unknown to me at present, I acknowledge that I have read and understand Section
1542 of the California Civil Code which reads as follows: “A general release
does not extend to claims that the creditor or releasing party does not know or
suspect to exist in his or her favor at the time of executing the release and
that, if known by him or her, would have materially affected his or her
settlement with the debtor or released party.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to my release of
claims herein, including but not limited to the release of unknown and
unsuspected claims.

 

Representations. I hereby represent that: I have been paid all compensation owed
and for all time worked; and I have no lawsuits, claims or actions pending in my
name, or on behalf of any other person or entity, against the Company or any
other person or entity subject to the release granted in this Additional General
Release.

 

 

 

 

I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS, EVEN THOSE UNKNOWN CLAIMS THAT, IF KNOWN BY ME, WOULD AFFECT MY DECISION
TO ACCEPT THIS AGREEMENT:

 

/s/ Julian Gangolli   Julian Gangolli       April 12, 2019   Date  

 

 

 